Citation Nr: 1034938	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-37 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for residuals of prostate 
cancer.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from May 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in May 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


FINDINGS OF FACT

1.  A November 2005 rating decision awarded service connection 
for residuals of prostate cancer, and assigned the Veteran a 100 
percent evaluation effective the date of his February 10, 2005 
claim.  

2.  A subsequent November 2006 rating decision proposed reducing 
the assigned rating from 100 to 10 percent.  In a letter dated 
November 20, 2006, the RO notified the Veteran of the reason for 
the proposal.  

3.  On May 1, 2007, the RO issued a decision that implemented the 
proposed reduction and assigned August 1, 2007 as the effective 
date for the 10 percent rating for residuals of prostate cancer.  
In a letter dated May 22, 2007, the RO notified the Veteran of 
the above decision.

4.  Following the Veteran's July 2007 notice of disagreement with 
the May 2007 reduction, the RO, in the October 2007 Statement of 
the Case, increased to 20 percent the disability rating at issue, 
effective August 1, 2007.  

5.  The record shows that the 100 percent rating for residuals of 
prostate cancer had been in effect for less than 5 years.

6.  The preponderance of the competent and credible evidence 
shows that, at the time of the May 2007 rating reduction, the 
Veteran did not experience renal dysfunction, voiding dysfunction 
requiring absorbent materials, daytime urinary frequency with 
intervals less than one hour, nighttime urinary frequency of five 
or more times per night, catheterization, or infection.  

7.  From August 9, 2010, the record indicates that the Veteran 
has experienced urinary frequency of at least five times per 
night.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
residuals of prostate cancer have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.7, 4.115 
(2009).  

2.  The criteria for a rating in excess of 20 percent, for 
service-connected residuals of prostate cancer, had not been met 
between August 1, 2007 and August 9, 2010.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115 (2009).  
  
3.  From August 9, 2010, the criteria for a 40 percent rating, 
for service-connected residuals of prostate cancer, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.  

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claim, and 
whether the claim has been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

In this matter, VA provided the Veteran with notification letters 
dated in November 2006 and March 2009.  38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159.  

VA notified the Veteran of the proposed reduction at issue, 
explained the legal criteria governing the issue, notified the 
Veteran of the evidence that had been considered in connection 
with the proposed reduction, and the basis for the reduction.  VA 
also informed the Veteran that he could submit medical or other 
evidence to show that the RO should not reduce his disability 
evaluation, and that he could offer evidence during a personal 
hearing to support his claim.  And VA informed the Veteran that 
if the RO did not receive additional evidence within 60 days it 
would reduce his evaluation.  38 C.F.R. §§ 3.105, 4.1.  

The Veteran was also informed of the elements of his underlying 
claim for increase, and of the evidence necessary to substantiate 
the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See 
also Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009) 
(notice need not be Veteran specific, provide alternative 
diagnostic codes or ask the Veteran to submit evidence indicative 
of daily life impairment).  The Veteran was advised of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claim.  VA requested from the 
Veteran relevant evidence, or information regarding evidence 
which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also 73 Fed. Reg. 23353 (the requirement of 
requesting that the claimant provide any evidence in his/her 
possession that pertains to the claim was eliminated by the 
Secretary [effective May 30, 2008] during the course of this 
appeal, and this change eliminates the fourth element of notice 
as required under Pelegrini).  And the November 2006 notification 
was provided to the Veteran prior to the May 2007 adverse rating 
decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2007) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  The Board notes 
that the Veteran was not provided with a letter detailing the 
criteria pertinent to his claim until March 2009.  Nevertheless, 
no prejudice was incurred here.  Following full notification, the 
RO readjudicated his claim in a supplemental statement of the 
case dated in February 2010.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (a timing error may be cured by a new VCAA 
notification letter followed by a readjudication of the claim).  
Based on this background, the Board finds that any untimely 
notice here is harmless error.

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  And the 
Veteran was provided with VA examinations pursuant to 38 C.F.R. § 
3.105 and § 3.159(c)(4).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claim here.

II.  Propriety of the RO's Rating Reduction

The Veteran was diagnosed with prostate cancer in January 2005.  
The Veteran underwent radiation therapy for this disorder until 
August 2005.  In February 2005, the Veteran claimed service 
connection for residuals of prostate cancer, which the RO granted 
in November 2005.  The Veteran was assigned a 100 percent 
evaluation, effective the date of claim on February 10, 2005.

In a November 2006 rating decision, the RO proposed reducing the 
Veteran's disability evaluation from 100 to 10 percent.  In a 
letter dated November 20, 2006, the RO notified the Veteran of 
the reason for the proposal.  On May 1, 2007, the RO issued a 
decision that implemented the proposed reduction, and assigned 
August 1, 2007 as the effective date for the reduction.  The RO 
notified the Veteran of this decision in a May 22, 2007 letter.  

The Veteran filed a notice of disagreement against that action in 
July 2007.  In the subsequent October 2007 statement of the case, 
the RO increased the assigned evaluation to 20 percent, also 
effective August 1, 2007.  Nevertheless, in October 2007, the 
Veteran appealed this issue to the Board.

In its decision below, the Board will first address whether the 
RO followed proper procedures in reducing the Veteran's 
disability rating from 100 to 20 percent.  Then the Board will 
address whether a rating in excess of 20 percent has been 
authorized during the appeal period.  

	Reduction  

Congress has provided that a Veteran's disability rating shall 
not be reduced unless an improvement in the disability is shown 
to have occurred.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009).  However, the U.S. Court of Appeals for Veterans Claims 
has consistently held that when an RO reduces a Veteran's 
disability rating without following the applicable regulations, 
the reduction is void ab initio.  See Greyzck v. West, 12 Vet. 
App. 288, 292 (1999).  

Prior to reducing a Veteran's disability rating, VA is required 
to comply with several general VA regulations applicable to all 
rating-reduction cases, regardless of the rating level or the 
length of time that the rating has been in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13 (2009); see also Brown v. Brown, 5 Vet. 
App. 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of the 
entire history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA 
to ascertain, based upon review of the entire recorded history of 
the condition, whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  

Thus, in any rating reduction case not only must it be determined 
that an improvement in a disability has actually occurred but 
also that that improvement actually reflects an improvement in 
the Veteran's ability to function under the ordinary conditions 
of life and work.  See Faust v. West, 13 Vet. App. 342, 350 
(2000).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed reasons 
therefore.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  See 38 C.F.R. 
§ 3.105(e) (2009).

Furthermore, section 3.105(i) requires that the Veteran be 
informed that he or she may request a predetermination hearing 
provided that the request is received by VA within 30 days from 
the date of the notice of the proposed rating reduction.  The 
regulation provides that if a timely request for a 
predetermination hearing is received, VA will notify the 
beneficiary in writing of the time and place of the hearing at 
least 10 days in advance of the scheduled hearing date; that the 
hearing will be conducted by VA personnel who did not participate 
in the proposed adverse action and who will bear the decision-
making responsibility; and that if a predetermination hearing is 
timely requested, benefit payments shall be continued at the 
previously established level pending a final determination 
concerning the proposed action.  See 38 C.F.R. § 3.105(i)(1) 
(2009).

Following the predetermination procedures specified above, final 
action will be taken.  If the beneficiary failed without good 
cause to report for a scheduled predetermination hearing, the 
final action will be based solely upon the evidence of record.  
If a predetermination hearing was conducted, the final action 
will be based on evidence and testimony adduced at the hearing as 
well as the other evidence of record including any additional 
evidence obtained following the hearing pursuant to necessary 
development.  See 38 C.F.R. § 3.105(i)(2) (2009).

Section 3.105 directs that unless otherwise provided by the 
subsection 3.105(i), final rating action will be taken and the 
award will be reduced or discontinued effective the last day of 
the month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 38 C.F.R. § 
3.105(e) (2009).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth at 38 
C.F.R. § 3.344, which require that only evidence of sustained 
material improvement that is reasonably certain to be maintained, 
as shown by full and complete examinations, can justify a 
reduction.  If there is any doubt, the rating in effect will be 
continued.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

Also 38 C.F.R. § 3.344 provides that, with respect to other 
disabilities that are likely to improve, namely those in effect 
for less than five years, reexaminations disclosing improvement 
will warrant a rating reduction.  See 38 C.F.R. § 3.344(c).  The 
duration of a rating is measured from the effective date assigned 
to the rating until the effective date of the actual reduction.  
See Brown, supra.

In this matter, the Board finds that the RO complied with the 
procedural requirements of 38 C.F.R. § 3.105(e) when it acted in 
a May 2007 decision to reduce the evaluation for residuals of 
prostate cancer.  As was discussed in the law and regulations 
section above, 38 C.F.R. § 3.105(e) requires that the Veteran be 
provided with proper notification, the opportunity to respond to 
a proposed reduction, and notice which includes "detailed 
reasons" for the contemplated reduction in the assigned 
disability rating.  In this regard, a November 2006 notice letter 
and rating determination explained why the Veteran's disability 
rating was to be reduced.  The notice also advised the Veteran 
that he could submit medical or other evidence to show that this 
change should not be made.  The notice stated that if no 
additional evidence was received within 60 days from the date of 
the letter, his evaluation would be reduced the first day of the 
third month following the notice of a final decision.  In 
addition, the notice letter also advised the Veteran that he 
could request a personal hearing to present evidence or argument 
on any important point on his claim.  The Veteran ultimately 
declined the opportunity to appear before a hearing.  Based on 
this factual background, the Board finds remand for additional 
notification unwarranted.  

	Rating Criteria

The Board will now address whether the reduced rating has been 
appropriate during the appeal period.    

The Veteran underwent radiation therapy for his prostate cancer 
until August 2005.  In the November 2005 rating decision service 
connecting the Veteran for residuals of prostate cancer, the RO 
rated the Veteran under Diagnostic Code (DC) 7527 and DC 7528 of 
38 C.F.R. § 4.115 (2009).  

Under DC 7527, injuries, infections, or other impairment of the 
prostate gland is to be rated under schedular criteria for 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7527 (2009).  
These criteria can be found at 38 C.F.R. § 4.115a (2009).  

Voiding dysfunction is to be rated on the basis of urine leakage, 
frequency, or obstructed voiding.  The criteria for voiding 
dysfunction are as follows:  Continual urine leakage, post 
surgical urinary diversion, urinary incontinence, or stress 
incontinence requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times per 
day warrants a 60 percent rating.  When the wearing of absorbent 
materials which must be changed 2 to 4 times per day is required, 
a 40 percent rating is warranted.  When the wearing of absorbent 
materials must be changed less than 2 times per day is required, 
a 20 percent rating is warranted.  Urinary frequency 
characterized by daytime voiding intervals of less than one hour, 
or; awakening to void five or more times per night warrants a 40 
percent rating.  Daytime voiding interval between one and two 
hours, or awakening to void three to four times per night 
warrants a 20 percent rating.  Obstructed voiding characterized 
by urinary retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115a 
(2009).  

Prostate disorders may also be rated under DC 7527 based on 
urinary tract infection.  With recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive management, a 
30 percent rating is warranted.  When long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent intensive 
management are required, a 10 percent rating is warranted.  38 
C.F.R. § 4.115a (2009).

Under DC 7528, malignant neoplasms of the genitourinary system 
are rated.  This code provides solely for a 100 percent 
evaluation, but also provides that, following the cessation of 
surgical, X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  Any 
change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  If there has been no local reoccurrence or metastasis, 
the disability is to be rated on residuals such as voiding 
dysfunction or renal dysfunction, whichever is predominant.  38 
C.F.R. § 4.115b, DC 7528.  Only the predominant area of 
dysfunction is to be considered for rating purposes to avoid 
violating the rule against the pyramiding of disabilities.  38 
C.F.R. §§ 4.14, 4.115a.

Mindful of the criteria detailed under DCs 7527 and 7528, the 
Board has assessed the sufficiency of the rating here.  The Board 
has based its decision on whether the record indicates voiding 
dysfunction, renal dysfunction, or urinary tract infection since 
August 1, 2007, the date the rating was reduced to 20 percent 
from 100 percent.  The evidence of record consists of VA 
compensation examination reports dated in October 2006 and 
September 2009, VA and private treatment records, and the 
Veteran's statements including his testimony before the Board in 
an August 2010 hearing.  This evidence supports the assignment of 
a 20 percent rating from August 1, 2007 until August 9, 2010.  
But since then, the record has supported a rating of 40 percent.  

The October 2006 examiner noted the Veteran's history of prostate 
cancer and his radiation treatment.  The Veteran indicated 
daytime urinary frequency every two hours, and nighttime 
frequency of three to four times per night.  He denied dysuria 
and hematuria.  He noticed some stress incontinence, but denied 
the use of absorbent materials.  The examination was negative for 
urinary tract infections, renal colic, nephritis, bladder stones, 
catheterization, dilation, and drainage.  The examiner indicated 
no continued treatment for malignancy.  On examination, the 
examiner noted prostate 2+ and benign, and a PSA of 0.7.

The September 2009 VA examiner also indicated that the criteria 
for a rating in excess of 20 percent were not present.  The 
Veteran reported no renal dysfunction.  He indicated nocturia of 
three to five times, and daytime frequency every three to four 
hours.  The Veteran indicated some stress incontinence, but 
indicated that he did not use absorbent materials such as pads.  
The Veteran indicated no hesitancy or dysuria, urinary tract 
infections, renal colic, bladder stones, or acute nephritis.  The 
examiner indicated that the Veteran was negative for any 
additional neoplasms, or malignancy, and that the Veteran did not 
require catheterizations, dilations, or drainage procedures.  The 
examiner indicated a PSA of 0.4.  The examiner concluded that 
there were no signs of progression of the prostate cancer.            

The VA and private treatment records are also negative for 
evidence that would support a higher rating.  These records do 
not indicate that, since August 1, 2007, the Veteran has 
manifested voiding dysfunction, renal dysfunction, or urinary 
tract infection such that would meet the requisite criteria for a 
30 or 40 percent rating.  These records do not evidence 
albuminuria, use of absorbent materials, excessive urinary 
frequency, obstructed voiding, catheterization, infection, colic, 
or stones.  

The Veteran's statements during his Board hearing do comprise 
evidence warranting a rating in excess of 20 percent, however.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is 
competent to establish the presence of observable 
symptomatology).  During his hearing, the Veteran clearly stated 
that his urinary frequency amounted to voiding of at least five 
times per night.  This symptomatology matches the criteria 
reserved for a 40 percent rating under 38 C.F.R. § 4.115a.  As 
such, a 40 percent rating has been warranted since the Veteran's 
August 9, 2010 Board hearing.  

In sum, the Board finds that at the time of the May 2007 rating 
reductions, the evidence reflected actual improvement in the 
Veteran's prostate disorder.  Moreover, the evidence clearly 
establishes that the procedures specified in 38 C.F.R. § 3.105 
and § 4.115b were followed.  As such, the Board finds that the 
rating reduction from 100 percent to 20 percent was proper.  
However, the Board finds that a 40 percent rating has been 
warranted since August 9, 2010.  


ORDER

1.  Restoration of a 100 percent rating for service-connected 
residuals of prostate cancer is denied.

2.  Entitlement to a rating in excess of 20 percent, for the 
service-connected residuals of prostate cancer, is denied prior 
to August 9, 2010.  

3.  From August 9, 2010, entitlement to a 40 percent rating for 
the service-connected residuals of prostate cancer is granted, 
subject to regulations governing the payment of monetary 
benefits.    

  
____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


